Title: From Thomas Jefferson to James Monroe, 10 December 1784
From: Jefferson, Thomas
To: Monroe, James



Dear Sir
Paris. Dec. 10. 1784.

I wrote you the 11th. of Nov. by the last packet. Since that I have received by Mr. Short yours of July 20. inclosing the cypher. I hope that the establishment of a port on each river will end in the final success of one or of two only. Actual circumstances will prevent York and Tappahanoc from being any thing in spite of any encouragement. The accumulation of commodities at Norfolk and Alexandria will be so great as to carry all purchasers there; and York and Tappahanoc will find it their interest to send their commodities to the same places in order to have the benefit of a competition among a great mass of purchasers. It is not amiss to encourage Alexandria because it is a rival in the very bosom of Baltimore.
I know of no investigation, at the instance of any nation, of the extent of the clause giving the rights of the most favoured nation.  But from the import of the words themselves, and from the clause that a privilege granted to any other nation shall immediately become common, freely where freely granted, or yeilding the compensation where a compensation is given, I have no doubt that if any one nation will admit our goods duty free in consideration of our doing the same by theirs, no other nation can claim an exemption from duties in our ports without yielding us the same in theirs. The abolition of the monopoly of our tobacco in the hands of the Farmers General will be pushed by us with all our force. But it is so interwoven with the very foundations of their system of finance that it is of doubtful event.
I could not get my answer to the queries on Virginia printed in Philadelphia; but I am printing it here, and will certainly ask your acceptance of a copy. Can you employ the succeeding summer better than by coming here? Suppose Congress rises in time for you to sail by the first of April, you may pass May, June, July, August, and September here, and still be at the meeting of the ensuing Congress. You shall find with me a room, bed, and plate, with a hearty welcome: and I do not think the other expences of your passage coming and going, out-fit of clothes, attending the theatres and other public places, will exceed 200 guineas. I have recommended the same measure to Mr. Madison. Perhaps you can make the voiage together.
I wrote you in my last that there would probably be war. The common belief is now that matters will be accomodated. Those who are not in the secrets of the cabinet can only judge from external circumstances. Every movement of the two parties indicate war. I found much too on the character of the emperor, whose public acts speak him much above the common level. Those who expect peace say also that they have in view the emperor’s character which they represent as whimsical and eccentric, and that he is especially affected in the Dog days. We shall not know what will be done till the spring admits the movements of troops into the feild. I see no probable event which may divert the emperor from his object but the health of the empress of Russia, which at present is very precarious. Any accident to her might possibly cripple the projects of Vienna. By this packet Congress will receive the British ambassador’s letter to us. It appears extraordinary, when in our letter to him we had informed him that we (three in number) had full powers to treat, that his court should propose in answer as a previous stipulation, that Congress should send a person with full powers to London. I cannot suppose they have any personal  objections; and therefore beleive they only want to gain time in order to see how their schemes will work without a treaty. We shall bring them to an issue. I suppose it will probably end in our going to London. I think that after this we shall be obliged to go to Madrid and probably to some of the other more important courts. As it is impossible for us whenever we leave Paris to give up our houses (in which are our furniture and whatever we do not carry with us) and to find others in the instant of our return, and to remove into them, it is visible that during these journeys we are subject to double expences, for a confidential servant must be left to take care of the house. And as during our travels the daily expences will be much greater than at Paris where we are settled, it will shew the reasonableness of Congress allowing houserent in the cases formerly mentioned to you of Mr. Adams and Doctor Franklin and of course to me. I write on this subject to you alone and would not to you were it not necessary from circumstances explained in a former letter. I am like to be distressed in the article of houserent. My case will of course rest on a common bottom with the other gentlemen. Indeed theirs being to be previously settled mine will follow of course and I would not have the article of the outfit mentioned if it should be like to excite an indelicate thought as to me. It appears to me not subject to the imputation of avarice to desire to have my expenses paid or I would have suppressed the first thought of it.
There are great complaints of the stoppage of letters in New York, as well those which are coming from America to France as those from France to America. If a letter is sent from hence for S. Carolina for instance it is deposited at N. York till the French postage is paid. If one is sent from S. Carolina to France, it is deposited at N.Y. till the American postage is paid. Every person then in France or America, who ever expects to receive a letter by post, must keep an Agent and a little bank in New York. In Europe this matter is so arranged that letters pass from one country to another without the least difficulty. France has a convention for this purpose with almost every country in Europe. She had such a one with England till the late war, and they are now proposing to renew it. Would it not be well for Congress to send us an instruction and power to form conventions to facilitate the passage of letters with those powers with whom we form treaties, or at least with some of them. It is certainly material with France, Holland, Gr. Br. Spain and Portugal and perhaps the Italian states.
Be so good as to present my compliments to your collegues.  I think Mr. Hardy promised to write to me sometimes. I shall take great pleasure in an exchange of information with [him]. I am with great sincerity Dear Sir Your friend & servt.,

Th: Jefferson


P.S. I hope you will not desist from your plan of settlement in Albem. Short will join us, and I hope Mr. Madison. Can you inform me if letters to and from us are free of postage in America?

